DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 6/16/2021 is acknowledged.
Claims 1, 4 and 13 are amended.
Claims 2, 12 and 20 are cancelled.
Claims 21-23 are added.

Priority
The application has a provisional application 62/824,186 filed on 3/26/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Katherine M. Mead on 8/5/2021.
	The application has been amended as follows:
	In the claims:
	
4. (Currently Amended) A system comprising: 
at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
receiving, from a User Equipment (UE), a measurement report indicating that a signal threshold has been satisfied; 
in response to receiving the measurement report, initiating handover of a communication session associated with the UE from a first core network to a second core network; 
in response to initiating handover of the communication session from the first core network to the second core network, receiving user plane data associated with the communication session from the first core network; 
receiving a message confirming that the communication session has been handed over from the first core network to the second core network; 

determining that the handover of the communication session between the single radio bearer and the dual radio bearer is completed; and 
in response to determining that the handover of the communication session between the single radio bearer and the dual radio bearer is completed, transmitting the user plane data to the second core network.

13. (Currently Amended) A method comprising: 
receiving, from a User Equipment (UE), a measurement report indicating that a signal threshold has been satisfied; 
in response to receiving the measurement report, initiating handover of a communication session associated with the UE from a first core network to a second core network; 
in response to initiating handover of the communication session from the first core network to the second core network, receiving user plane data in the communication session from the first core network; 
receiving a message confirming that the communication session has been handed over from the first core network to the second core network; 
in response to receiving the message, initiating handover of the communication session between a single radio bearer associated with a first 
determining that the handover of the communication session between the single radio bearer and the dual radio bearer is completed; and 
in response to determining that the handover of the communication session between the single radio bearer and the dual radio bearer is completed, transmitting the user plane data to the second core network.

Allowable Subject Matter
Claims 1, 3-11, 13-19 and 21-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 9-15, filed 6/16/2021, with respect to rejection have been fully considered and are persuasive. The reasons for allowance are as indicated in Applicant’s arguments filed 6/16/2021. 
Applicant agreed and authorized for the Examiner’s amendment for further clarifications of the claim languages during an interview with Katherine M. Mead on 8/5/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471